Gaynor, J.:
When a stock corporation sells and conveys its property.and franchise to another corporation, which may be done on consent of two thirds of its stockholders in meeting assembled, any objecting stockholder may “ within sixty days after such meeting apply to the Supreme-Court at any Special Term thereof held in the district in which the principal place of business of such corporation is situated, upon eight days’ notice to the corporation, for the appointment of three persons to appraise the value of such stock”, etc., i. e., of his stock (Stock Corp. Law, sec. 33). In this case the stockholders’ meeting was held on April 27th, 1907. On June 20th following the respondent served on the appellant an eight days’ notice of such application. This notice named for the return, or hearing day June 28'th. The application was heard and granted on that day against the objection of the appellant that the respondent had not applied to the court within 60 days from the -said stockholders’ meeting. ' .
The notice of application was served within the said 60 days, but the hearing day named therein was 62 days after such meeting. Bid the respondent apply ” to the court within the 60 days in the meaning of the statute ? To answer in the negative would be to give a strict meaning to the statute which the draughtsman did not think of. lie did not have in mind that the actual hearing in court should be had within the 60 days, but only to limit the time of the stockholder’s right to ask for an appraisement to that time. And the statute will easily bear this interpretation, viz., the meaning of the draughitggjan. The proceeding for *693an appraisement is a special proceeding (Code Civ. Pro. sec. 3334), and the making of the application may be said to be begun when the proceeding is begun. In legal sense it. is begun then and ends at the hearing in court.
The.cases citéd in respect of the interpretation of section 254 of the Municipal Court Act are not binding on us, nor do they apply. The provision there may require a different construction to the provision.before us, but tliatit does.we do not decide.
The order should be affirmed.
Woodward, Rich and Miller, JJ.,. concurred; Hirschberg, P. J., not voting.
Order affirmed, with te.n dollars costs and disbursements.